OPINION — AG — ** COMMODITIES — HANDLING CHARGES — FREIGHT ** QUESTION: IS THIS OFFICE (STATE DEPARTMENT OF WELFARE) WITHIN ITS LEGAL RIGHTS TO COLLECT APPORTIONED FREIGHT AND OTHER EXPENSES ACCRUED IN GETTING PUBLIC LAW 416 COMMODITIES INTO THE STATE AND INTO OUR WAREHOUSES FROM THE SCHOOLS AND INSTITUTIONS, PLACE SUCH MONIES IN THIS ACCOUNT KNOWN AS 1-E OR SALVAGE CONTAINER ACCOUNT THEN WRITE CHECKS AGAINST THIS ACCOUNT TO PAY THE FREIGHT AND EXPENSES ACCRUED AGAINST THESE COMMODITIES ? — AFFIRMATIVE (SPECIAL SERVICES, CHARGES, FEES, FEDERAL GOVERNMENT, FEDERAL FUNDS, STATE AGENCY, SPECIAL ACCOUNT, MOVING EXPENSES) CITE: 56 O.S. 3 [56-3], 56 O.S. 8 [56-8], 56 O.S. 12 [56-12], 56 O.S. 13 [56-13], OPINION NO. MARCH 8, 1944 — SULIVAN (J. H. JOHNSON)